DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 10/22/2021, is acknowledged. Claims 1 – 4 are amended. Claims 1 – 4 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0084965 (“Nishi”) in view of US 2010/0143180 (“Kubota”).
Regarding claim 1, Nishi teaches a steel (Title), which in an example is formed into bars having a diameter of 55-60 mm ([0138]). Nishi teaches that the steel has a composition ([0074]-[0123]) compared to the composition of the instant claim in Table 1 below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Nishi falls within, overlaps, or encompasses each elemental constituent range of the instant claim.
It is noted that Nishi teaches that other elements may be present in the steel. However, none of these other elements are required to be present (i.e. they are optionally present), and as such, Nishi may still satisfy the closed composition of the instant claim.
Regarding the claimed number density of Mn sulfides having an equivalent circle diameter of more than 5 microns, and average aspect ratio of Mn sulfides having an equivalent circle diameter of 1-5 microns, the Examiner notes that these claimed limitations are characterizations of the size and shape of Mn sulfides present in the claimed steel. Essentially, these limitations characterize the Mn sulfides as being fine (the majority of Mn sulfides having a circle equivalent 
Further, Kubota teaches a hot-forging micro-alloyed steel ([0001]). Kubota teaches that MnS inclusions within the steel must be both fine in size, and small in aspect ratio, in order to improve fracture-splitting, an avenue by which machinability of the steel may be improved without adverse effects on any other mechanical properties, such as fatigue properties ([0021]). Kubota teaches that when a great amount of MnS inclusions having a width of 1 micron or greater are present, or when a great amount of MnS inclusions having an aspect ratio of greater than 10 are present, separation occurs and cracks form parallel to the direction of MnS inclusion elongation, impairing fatigue and other mechanical properties ([0056]). Accordingly, Kubota teaches that the steel should have MnS inclusions with an average aspect ratio of 10 or less ([0013], L 6-7; [0055]). Kubota also teaches that the number of MnS inclusions having a width of 1 micron or greater is 10% or less of the total amount of MnS inclusions, including 0% ([0013], L 3-6; [0055]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kubota into Nishi, and form MnS inclusions in the steel having an average aspect ratio of less than 10, and wherein 10% or less (including 0%) of MnS inclusions have a width of 1 micron or greater.
The Examiner notes that although the teaching by Kubota with respect to the size of MnS inclusions is not identical to the claimed number density of Mn sulfides having an equivalent circle diameter of more than 5 microns, an ordinarily skilled artisan would appreciate that the teachings prima facie case of obviousness exists.
Regarding claim 2, the Examiner notes that the narrowed V content of 0.01-0.3 mass% is encompassed by Nishi’s V content of 0-0.5 mass%, and overlaps Nishi’s preferred V content of 0.05-0.5 mass% ([0099]-[0100]). As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claims 3 and 4, the Examiner notes that the narrowed Ca content of 0.0005-0.01 mass% is encompassed by Nishi’s Ca content of 0.0001-0.01 mass% ([0085]-[0086]), and the narrowed Mg content of 0.0005-0.01 mass% is encompassed by Nishi’s taught Mg content of 0-0.01 mass% ([0117]-[0118]). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). Further, Nishi’s preferred Mg content of 0.0005-0.01 mass% ([0118]) is identical to the claimed Mg content of the instant claim.

Response to Arguments
Applicant’s remarks filed 10/22/2021 are acknowledged and have been fully considered. The Examiner notes that the previous grounds of rejection over the combination of Fujita, Novotny, and Yamamoto has been withdrawn. Thus, Applicant’s arguments pertaining to this ground of rejection are moot. However, upon further search and consideration, new grounds of rejection have been presented under the Nishi and Kubota references. To be clear, the new ground of rejection was necessitated by Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735